United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, STONE MOUNTAIN
POST OFFICE, Stone Mountain, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1703
Issued: April 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2019 appellant filed a timely appeal from a May 6, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established a medical condition causally related to the
accepted factors of his federal employment.

1
The Board notes that following the May 6, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 25, 2017 appellant, then a 47-year-old modified city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he developed herniated discs in his neck due
to factors of his federal employment.3 He noted that he first became aware of his condition and its
relation to his federal employment on August 3, 2017.
In a narrative statement, appellant noted that on September 2, 2008 he had sustained a
work-related traumatic injury, resulting in herniated discs at C6-7. He noted that he underwent
cervical fusion at C6-7 and returned to modified-duty work. Appellant indicated that on August 3,
2017 he indicated that he was no longer able to perform his modified work duties as a result of
debilitating neck pain. He alleged that his discs in the levels adjacent to his fusion had moved and
resulted in his current condition.
On August 9, 2017 Dr. Robinson examined appellant due to his cervical herniated disc. He
noted that appellant’s cervical problem had worsened with persistent neck pain and weakness.
Dr. Robinson diagnosed post-laminectomy syndrome. He found that appellant had been unable to
work from August 3 through 13, 2017, and that he was to continue modified duty. Dr. Robinson
indicated that appellant needed medication periodically and that in the future he would likely
require a fusion at C5-6.
In a report dated September 27, 2017, Dr. Robinson examined appellant due to neck pain.
He reported that the location of appellant’s pain was in his anterior, lateral, and posterior neck.
Dr. Robinson noted that the events surrounding the occurrence of the symptoms included twisting
movement and that aggravating factors included flexion and turning his head. He further noted
that appellant had previously undergone an anterior cervical discectomy and fusion. In a separate
note of even date, Dr. Robinson diagnosed cervical disc herniation and found that appellant could
work with restrictions. Appellant also provided an unsigned treatment note dated August 9, 2017.
In an October 18, 2017 development letter, OWCP advised appellant of the deficiencies of
his occupational disease claim. It requested additional factual and medical evidence from
appellant, and provided a questionnaire for his completion. OWCP afforded him 30 days for a
response.
On October 18, 2017 appellant underwent an additional cervical MRI scan which
demonstrated an anterior intervertebral disc fusion with a metallic fusion plate from C6-7 as well
as degenerative disc disease from C2-5 increasing with proximity to appellant’s fusion. It also
3
On September 10, 2008 appellant, then a 38-year-old letter carrier, filed a traumatic injury claim (Form CA-1)
alleging that on September 2, 2008 he injured his left shoulder, and arm reaching for and adjusting mail in trays while
in the performance of duty. On October 21, 2008 he returned to regular-duty work. On January 28, 2009 OWCP
accepted appellant’s claim for left shoulder strain, left trapezius strain, and cervical strain under OWCP File No.
xxxxxxx432. On April 20, 2010 appellant accepted a light-duty position as a modified city letter carrier, with
restrictions on reaching above the shoulder, lifting more than 20 pounds, and reaching and twisting more than six
hours a day. By decision dated January 18, 2012, OWCP granted appellant a schedule award for 11 percent permanent
impairment of the left upper extremity. By decision dated April 20, 2012, OWCP’s hearing representative affirmed
the January 18, 2012 schedule award determination. Appellant filed a recurrence claim under OWCP File No.
xxxxxx432; however, OWCP advised that he should file an occupational disease claim.

2

showed central canal stenosis at C5-6 associated with moderate bilateral neural foraminal stenosis.
Appellant also underwent cervical x-rays which demonstrated postoperative changes of an anterior
cervical fusion at C6-7 with mild spondylosis at C4-5 and C5-6 demonstrating anterior endplate
spurring.
On November 1, 2017 Dr. Robinson examined appellant due to cervical herniated disc and
noted that his problems had worsened. He reported that appellant had weakness and numbness in
the left shoulder and arm. Dr. Robinson diagnosed radiculopathy of cervical region as well as
worsening symptomatic cervical disc herniations located above prior surgery secondary to stress
and work activities.
By decision dated November 22, 2017, OWCP denied appellant’s August 3, 2017
occupational disease claim, finding that he failed to identify the specific modified work duties
which he felt caused or contributed to his current cervical condition. On December 22, 2017
appellant requested a review of the written record by a representative of OWCP’s Branch of
Hearings and Review.
In a December 18, 2017 statement, appellant attributed his current cervical condition to his
repetitive duties of twisting his neck and lifting his arms. He noted that on August 3, 2017, while
casing mail, he experienced a debilitating pain in his neck that radiated down his right shoulder
and arm.
On December 18, 2017 Dr. Robinson examined appellant due to his cervical herniated disc.
He noted that appellant had left-sided neck, right shoulder, and arm pain. Dr. Robinson reported
that appellant had foraminal stenosis above his prior fusion. He diagnosed post-laminectomy
syndrome, cervical radiculopathy, and advanced disc disease at C5-6 and C4-5 which was causing
foraminal compression and was secondary to his repetitive work activities of cervical twisting and
upper extremity lifting as well as the previous surgery at C6-7 which was causing increased
movement to the levels above the fusion. Dr. Robinson indicated that appellant would likely need
additional surgery.
By decision dated May 18, 2018, OWCP’s hearing representative found appellant had not
met his burden of proof to establish his occupational disease claim as he had not provided medical
evidence establishing causal relationship between his employment duties and his diagnosed
cervical condition.4
On June 11, 2018 Dr. Robinson examined appellant due to worsening left posterior neck
and left shoulder pain radiating into the left upper arm. On examination he found muscle spasm
and moderately reduced range of motion. Dr. Robinson diagnosed post-laminectomy syndrome
and cervical disc disorder with myelopathy. He found that appellant continued to exhibit cervical
disc disease and radiculopathy. Dr. Robinson found that appellant was unable to work June 12
through 15, 2018 due to a flare-up of his cervical condition.

4

Appellant appealed the May 18, 2018 decision to the Board. In its March 22, 2019 Order Remanding Case, the
Board directed OWCP to combine appellant’s cervical claims and issue a de novo decision. Supra note 2. On April 29,
2019 OWCP combined appellant’s files.

3

On June 20, 2018 appellant underwent additional cervical spine x-rays which demonstrated
moderate endplate and facet degenerative changes at C4-5 and C5-6 with neural foraminal
encroachment at C4-5 and C5-6 on the left. On July 11, 2018 Dr. Robinson examined appellant
due to left lateral neck pain. On October 24, 2018 and February 21, 2019 he examined appellant
due to cervical spinal stenosis. Dr. Robinson diagnosed cervical disc disorder with myelopathy
and recommended that appellant continue with his work restrictions.
By decision dated May 6, 2019, OWCP denied appellant’s occupational disease claim
finding that he had not established causal relationship between his diagnosed condition and the
accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.9 Rationalized medical opinion evidence is evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the established employment injury. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the accepted employment injury.10
ANALYSIS
The Board finds this case is not in posture for decision.

5

Supra note 2.

6

L.C., Docket No. 19-0724 (issued September 5, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
7
D.W., Docket No. 18-1139 (issued May 21, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

D.W., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

L.C., supra note 6; M.B., Docket No. 17-1999 (issued November 13, 2018).

10

M.L., Docket No. 18-1605 (issued February 26, 2019).

4

Dr. Robinson treated appellant for his accepted conditions due to his September 2, 2008
employment injury including left shoulder strain, left trapezius strain as well as cervical strain and
on June 2, 2009 performed an authorized anterior cervical discectomy and fusion at C6-7. He
released appellant to return to work as a modified city letter carrier in 2010. Beginning on
August 9, 2017 Dr. Robinson reported that appellant’s cervical problem had worsened and
diagnosed the additional condition of post-laminectomy syndrome. On November 1, 2017 he
found that appellant had sustained worsening symptomatic cervical disc herniations secondary to
stress from the prior fusion/injury and work activities. On December 18, 2017 Dr. Robinson
diagnosed post-laminectomy syndrome, cervical radiculopathy, and advanced disc disease at C5-6
and C4-5. He opined that these conditions were causing foraminal compression and were
secondary to his repetitive work activities of cervical twisting and upper extremity lifting as well
as the previous surgery at C6-7. Dr. Robinson explained that appellant’s previously accepted
conditions, as well as his modified work duties, were causing increased movement to the levels
above the fusion resulting in post-laminectomy syndrome.
The Board finds that while Dr. Robinson’s reports are not completely rationalized and are
insufficient to meet appellant’s burden of proof to establish his occupational disease claim, they
are consistent in indicating that he sustained a medical condition due to the accepted factors of
federal employment and are sufficient to require OWCP to further develop the medical evidence
and the case record.11
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.12
The Board will therefore remand the case for further development of the medical evidence.
On remand, OWCP shall prepare a statement of accepted facts and obtain a rationalized opinion
from a physician in the appropriate field of medicine as to whether the accepted work factors
caused or aggravated a diagnosed medical condition. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

C.W., Docket No. 19-0322 (issued July 18, 2019); X.V., Docket No. 18-1360 (issued April 12, 2019); D.W.,
Docket No. 17-1884 (issued November 8, 2018); John. J. Carlone, 41 ECAB 354 (1989).
12
C.W., id.; X.V., id.; S.W., Docket No. 18-0119 (issued October 5, 2018); William J. Cantrell, 34 ECAB
1233 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the May 6, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: April 16, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

